In an action to recover for goods sold and delivered, (1) plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County, entered March 2, 1965, as denied plaintiff’s motion for summary judgment and denied, with leave to renew, plaintiff’s separate motion for leave to amend the complaint; and (2) defendant cross-appeals, as limited by its brief, from so much of said order as denied its eross motion for summary judgment. (The record contains an order dated April 6, 1965, which denied plaintiff’s motion and defendant’s eross motion to reargue their respective original motions for summary judgment.) Order entered March 2, 1965 modified to the extent of granting plaintiff’s motion to amend the complaint. As so modified, order, insofar as appealed from by the respective parties, affirmed, without costs. The proposed additional causes of action and prayer for relief contained in the record shall be deemed incorporated in the original complaint and defendant’s time to answer is extended until 20 days after entry of the order hereon. Leave to amend should be “freely given” (CPLR 3025, subd. [b]).
Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.